DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 02/17/2021, this is a Notice of Allowance, wherein Claims 1-9 are allowed. Claims 1, 2, and 4-9 have been amended.
                         Allowable Subject Matter
         After a further search and thorough examination of the present application, claims 1-9 are found to be allowable in view of the Applicant’s arguments and amendments filed on 02/17/2021.
1. This communication is an Examiner's reasons for allowance in response to application filed on 05/30/2019, assigned serial 16/426,158 and titled “Control Apparatus, Robot System and Control Method”.
2. The following is the Examiner's statement of reasons for the indication of allowable subject matter: 
a. After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning. Thus, it is found that the application is now in condition for allowance.
b. Claims 1-9 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1 and 9. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2008/0312769 to Sato - which discloses “a fitting apparatus is provided which includes a robot arm having, at the forward end thereof, a gripper for holding a workpiece, a force detector for detecting a force and moment received by the workpiece held by the gripper, and a controller for controlling an operation of the robot arm, the gripper holding one of two workpieces to be fitted to each other and moving the workpiece in a fitting direction to be fitted to the other of the two workpieces while compliance control or force control is performed so as to correct a position and orientation of the workpiece held by the gripper based on an output of the force detector, wherein the controller includes an operation command generating unit for generating an operation command to fit the two workpieces to each other, and an operation command correcting unit for correcting the operation command generated by the operation command ”.
US 6,553,652 to Sakakibara et al. - which disclose “a force-controlling robot of the present invention has a force sensor at a wrist portion thereof to insert a fitting part to be fitted into an object of fitting while performing a force control, and has a function of drawing the fitting part from the object of fitting by moving the fitting part in a direction opposite to an inserting direction when the fitting operation is not progressed by a predetermined distance or to a predetermined position within a predetermined time period. The moving of the fitting part in the direction opposite to the inserting direction can be achieved by changing parameters set for the fitting operation. The drawing operation and the fitting operation are repeatedly executed when the fitting operation is not completed.”.
Thus, the prior art does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A control apparatus that controls a robot including an end effector and a force detector detecting an external force applied to the end effector, comprising: a memory configured to store a program; and a processor configured to execute the program so as to: receive an object coordinate system via an input device operable by a user, the object coordinate system being set for an object, the object coordinate system having a first X-axis, a first Y-axis, and a first Z-axis; execute a direct teaching mode of the robot, in the direct teaching mode, the processor being further configured to: cause the end effector of the robot to move and rotate according to only a detection signal from the force detector corresponding to the external force applied to the end effector; and cause the end effector of the robot to maintain a stop position when the force sensor detects no external force applied to the end effector; determine a relative angle between one axis of the object coordinate system and one axis of an end effector coordinate system, the end effector coordinate system being set for the end effector, the end effector coordinate system having a second X-axis, a second Y-axis, and a second Z-axis; and execute an alignment mode of the robot when the processor determines that the relative angle is smaller than an angle threshold value, in the alignment mode, the processor being further configured to: rotate the end effector so as to make the relative angle to be zero, the rotation of the end effector being performed due to driving by the robot without using the detection signal from the force detector.”. 
Regarding claim 9, “A robot system comprising: a robot including an end effector and a force detector detecting an external force applied to the end effector; a memory configured to store a program; and a processor configured to execute the program so as to: receive an object coordinate system via an input device operable by a user, the object coordinate system being set for an object, the object coordinate system having a first X-axis, a first Y-axis, and a first Z-axis; execute a direct teaching mode of the robot, in the direct teaching mode, the processor being further configured to: cause the end effector of the robot to move and rotate according to only a detection signal from the force detector corresponding to the external force applied to the end effector; and cause the end effector of the robot to maintain a stop position when the force sensor detects no external force applied to the end effector; determine a relative angle between one axis of the object coordinate system and one axis of an end effector coordinate system, the end effector coordinate system being set for the end effector, the end effector coordinate system having a second X-axis, a second Y-axis, and a second Z-axis; and execute an alignment mode of the robot when the processor determines that the relative angle is smaller than an angle threshold value, in the alignment mode, the processor being further configured to: rotate the end effector so as to make the relative angle to be zero, the rotation of the end effector being performed due to driving by the robot without using the detection signal from the force detector.”. 
Dependent claims 2-8 are deemed allowable as depending either directly or indirectly from allowed independent claim 1.
c. Therefore, Claims 1-9 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664